Citation Nr: 1644659	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  08-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


Entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound of the right shoulder with retained foreign bodies and scar. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962 and from April 1962 to June 1984, including combat service in Vietnam.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  The Board issued a decision in April 2011 which remanded the current claim to the RO for further development.  It was remanded again by the Board in a March 2016.  While the Board regrets additional delay, there has not been substantial compliance with the March 2016 remand directives and another remand is necessary to fully develop the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2011 Board hearing, the Veteran asserted that he occasionally has numbness from his shoulder, especially when working overhead.  In the April 2011 remand, the Board ordered a new VA examination.  In doing so, the Board specifically instructed that the examiner diagnose all residuals of the shell fragment wound to the right shoulder, to include any orthopedic, muscle, neurological and/or skin pathology, and determine the severity of each disability shown.  The Veteran received a VA examination for his shoulder condition post-remand in August 2011.  The August 2011 VA examination report did not address any neurological manifestations of the Veteran's shoulder condition.  The Board again remanded the matter in March 2016 to obtain this medical evidence; however, the VA examination reports dated April and June 2016 again failed to address any neurologic manifestations of the right shoulder condition as requested by the Board.  

As such, the Veteran must be provided new examinations on remand.  Updated VA treatment records should be obtained. 

When examining the Veteran the VA examiner should be mindful of the fact that the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Similarly, when adjudicating the claims, the AOJ should be mindful of the Veteran's pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA shoulder joint examination to determine the current nature and severity of his right shoulder disability.   A complete shoulder joint DBQ should be completed, and should include a detailed medical history.  All indicated tests and studies should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right shoulder (i.e., the extent of his pain-free motion).  The examiner is also asked to comment on the range of motion for the opposite undamaged joint. 

3.  Schedule the Veteran for a peripheral nerves examination to assess the neurological manifestations of his right shoulder disability.   A complete peripheral nerve DBQ should be completed, along with a detailed medical history.  

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




